                Case 2:17-cr-00585-JS Document 29 Filed 07/22/19 Page 1 of 6 PageID #: 570
AO 245B (Rev. 09/17)   Judgment in a Criminal Case                                                                           FILED
                        Sheet I                                                                                   I!      'f'lrC~ERK'S OFFICE
                                                                                                                       s e lR/Of eeeR I E.D.N. r.

                                          UNITED STATES DISTRICT COURT                                            *        fJUL ~22019            *
                                                         Eastern District of New York
                                                                                                                   LONG ISLAND OFFICE
                                                                           )
              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                                                                           )
                        BRUCE BENDELL                                              Case Number: CR17-585 (JS)              Deft. #2
                                                                           )
                                                                           )       USM Number: 91014-053
                       (AUSA Burton Ryan)                                  )
                                                                           )        Scott Resnik, Esq.
                                                                           )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          1 of the Information on 7/26/2018

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
 26 USC 7206 (2}                    Aiding and assisting in the preparation of a false income tax             8/10/201 O                  1
                                    return



       The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.
                                                                          - -6 - - of this judgment.        The sentence is imposed pursuant to

D The defendant has been found not guilty on count(s)
                                                            is     Dare dismissed on the motion of the United States.
D Count(s)
                ---------- -- D
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any- change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fufly paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material cnanges in econormc circumstances.

                                                                          7/19/2019
                                                                         Date of Imposition of Judgment

                                                                               /s/ Joanna Seybert

                                                                     tf1gr,ature ofJudge           ,- 7-~----
                                                                          JOANNA SEYBERT, U.S.D.J.
                                                                         Name and Title of Judge


                                                                                               /2013
                                                                                               '
               Case 2:17-cr-00585-JS Document 29 Filed 07/22/19 Page 2 of 6 PageID #: 571
 AO 2458 (Rev. 09/17) Judgment in a Criminal Case
                      Sheet4-Probation
                                                                                                    Judgment-Page     2    of        6
DEFENDANT: BRUCE BENDELL
CASE NUMBER: CR17-585 (JS) Deft. #2
                                                            PROBATION

You are hereby sentenced to probation for a term of:
     3 YEARS




                                                    MANDATORY CONDITIONS
l.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as determined by the court.
           D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check ifapplicable)
4.   ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                  Case 2:17-cr-00585-JS Document 29 Filed 07/22/19 Page 3 of 6 PageID #: 572
     AO 245B (Rev. 09/17) Judgment in a Criminal Case
                          Sheet 4A - Probation
                                                                                                   Judgment-Page ___3____ of _ _......,_.6_ __

DEFENDANT: BRUCE BENDELL
CASE NUMBER: CR17-585 (JS) Deft. #2

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
        you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
13.     You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
              Case 2:17-cr-00585-JS Document 29 Filed 07/22/19 Page 4 of 6 PageID #: 573
 AO 245B (Rev. 09/17) Judgment in a Criminal Case
                      Sheet 4D - Probation
                                                                                           Judgment-Page     4    of ______6..__
DEFENDANT: BRUCE BENDELL
CASE NUMBER: CR17-585 {JS) Deft. #2

                                         SPECIAL CONDITIONS OF SUPERVISION
Upon request, the defendant shall provide the U.S. Probation Department with full disclosure of his financial records,
including co-mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of
the financial accounts reported and noted within the presentence report, the defendant is prohibited from maintaining
and/or opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
business purposes, without the knowledge and approval of the U.S. Probation Department. The defendant shall cooperate
with the Probation Officer in the investigation of his financial dealings and shall provide truthful monthly statements of his
income and expenses. The defendant shall cooperate in the signing of any necessary authorization to release information
forms permitting the U.S. Probation Department access to his financial information and records.

The defendant shall cooperate with the U.S. Probation Office in the investigation and approval of any position of
self-employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved for
self-employment, the defendant shall provide the U.S. Probation Office with full disclosure of his self-employment and
other business records, including, but not limited to, all of the records identified in the Probation Form 48F {Request for
Self Employment Records), or as otherwise requested by the U.S. Probation Office.

The defendant shall submit his person, property, house, residence, vehicle, papers, computers {as defined in 18 U.S.C. §
1030{e){1)), other electronic communications or data storage devices or media, or office, to a search conducted by a
United States probation officer. Failure to submit to a search may be grounds for revocation of release. The defendant
shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must be
conducted at a reasonable time and in a reasonable manner.
               Case 2:17-cr-00585-JS Document 29 Filed 07/22/19 Page 5 of 6 PageID #: 574
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment- Page   --=5-      of        6
 DEFENDANT:BRUCEBENDELL
 CASE NUMBER: CR17-585 (JS}                    Deft.#2
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                   JVTA Assessment*                                                  Restitution
TOTALS             $ 100.00                     $                                     $                           $



 D   The determination of restitution is deferred until                               Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.
                                                               - - - - • An
 D   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYl!'!ent, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                           Total Loss**             Restitution Ordered                Priority or Percentage




TOTALS                               $          0.00                              $           0.00
                                         ---------                                    ----------
D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D    the interest requirement is waived for the          D       fine   D   restitution.

      D the interest requirement for the            D   fine       □     restitution is modified as follows:

* Justice for Victims ofTrafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                 Case 2:17-cr-00585-JS Document 29 Filed 07/22/19 Page 6 of 6 PageID #: 575
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments
                                                                                                          Judgment- Page   _6..a....-_   of   6
DEFENDANT: BRUCE BENDELL
CASE NUMBER: CR17-585 (JS) Deft. #2

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     Ill    Lump sum payment of$      _1_0_0_.o_o____       due immediately, balance due

             D    not later than __________ ,or
             D    in accordance with D C, D D, D E,or                       D F below; or
B     D Payment to begin immediately (may be combined with               DC,          D D, or     D F below); or

C     D Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence    _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or
E     D Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
